Name: 86/367/EEC: Commission Decision of 20 June 1986 authorizing the Italian Republic to apply intra- Community surveillance to imports of synthetic textile fibres (discontinuous), not carded, combed or otherwise prepared for spinning, of polyamides, originating in Romania, which have been put into free circulation in the Community (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  leather and textile industries;  trade policy
 Date Published: 1986-08-09

 Avis juridique important|31986D036786/367/EEC: Commission Decision of 20 June 1986 authorizing the Italian Republic to apply intra- Community surveillance to imports of synthetic textile fibres (discontinuous), not carded, combed or otherwise prepared for spinning, of polyamides, originating in Romania, which have been put into free circulation in the Community (Only the Italian text is authentic) Official Journal L 223 , 09/08/1986 P. 0034*****COMMISSION DECISION of 20 June 1986 authorizing the Italian Republic to apply intra-Community surveillance to imports of synthetic textile fibres (discontinuous), not carded, combed or otherwise prepared for spinning, of polyamides, originating in Romania, which have been put into free circulation in the Community (Only the Italian text is authentic) (86/367/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Articles 1 and 2 thereof, Whereas Decision 80/47/EEC requires Member States to have prior authorization from the Commission before introducing intra-Community surveillance of the imports concerned; Whereas, in accordance with Council Regulation (EEC) No 3420/83 (2), Italy has subjected imports of textile products of category 124, originating in Romania, to severe restrictions; Whereas, by virtue of the trade measures thus introduced, there are disparities between the various Member States in the conditions for importing the products in question; whereas these disparities are likely to lead to deflection of trade; Whereas, with a view to the rapid detection of deflection of trade likely to lead to, or aggravate, any economic difficulties in the sector concerned, on 11 June 1986, the Italian Government asked the Commission, under Article 2 of Decision 80/47/EEC, for authorization to apply prior intra-Community surveillance to imports of synthetic textile fibres (discontinuous), not carded, combed or otherwise prepared for spinning, of polyamides, falling within subheading ex 56.01 A of the Common Customs Tariff, NIMEXE code 56.01-11, category ex 124, originating in Romania, and put into free circulation in the other Member States; Whereas the Commission examined, in particular, whether the imports could be made subject to intra-Community surveillance measures under Article 2 of Decision 80/47/EEC and whether information was given as regards the economic difficulties alleged; Whereas this examination showed that the imports in question could cause economic difficulties for the industry concerned; Whereas Italy should therefore be authorized to make imports of the textile fibres in question of category ex 124, originating in Romania, subject to intra-Community surveillance until 31 December 1986, HAS ADOPTED THIS DECISION: Article 1 The Italian Republic is hereby authorized to apply intra-Community surveillance to the products set out hereunder, originating in Romania and put into free circulation in the other Member States, in accordance with Article 2 of Decision 80/47/EEC, until 31 December 1986: 1.2.3.4 // // // // // CCT heading No // NIMEXE code // Category // Description // // // // // ex 56.01 A // 56.01-11 // ex 124 // Synthetic textile fibres (discontinuous), not carded, combed or otherwise prepared for 1983, p. 6. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 20 June 1986. For the Commission Willy DE CLERCQ Member of the Commission spinning, of polyamides. // // // // (1) OJ No L 16, 22. 1. 1980, p. 14. (2) OJ No L 346, 8. 12.